     Case 3:20-cv-01125-BEN-MDD Document 19 Filed 02/18/21 PageID.71 Page 1 of 2



1
2
3
4
5
6
7                        UNITED STATES DISTRICT COURT
8                      SOUTHERN DISTRICT OF CALIFORNIA
9
10   THE HANOVER INSURANCE                    Case No.: 20cv1125-BEN-MDD
     COMPANY,
11                                            ORDER GRANTING IN PART AND
                                 Plaintiff,
12                                            DENYING IN PART MOTION TO
     v.                                       CONTINUE
13
     BAY CLUB FAIRBANKS RANCH
14   LLC,                                     [ECF No. 18]
15                             Defendant.
16
17         On February 17, 2021, Defendant Bay Club Fairbanks Ranch, LLC filed
18   an unopposed motion to continue all future dates in the Court’s scheduling
19   order and the deadline to file a joint motion for determination of a discovery
20   dispute by sixty days. (ECF No. 18). In support, Defendant’s counsel
21   explains that his “point of contact with the entity defendant has been
22   extremely ill with COVID-19 like symptoms, and is now incommunicado.”
23   (Id. at 1).
24         Upon due consideration, and good cause appearing, the Court GRANTS
25   IN PART Defendant’s unopposed motion. Any joint motion for
26   determination of a discovery dispute as referenced in the instant motion must
27   be filed on or before March 22, 2021. The Court DENIES WITHOUT
                                              1
                                                                     20cv1125-BEN-MDD
     Case 3:20-cv-01125-BEN-MDD Document 19 Filed 02/18/21 PageID.72 Page 2 of 2



1    PREJUDICE Defendant’s request to continue all other deadlines. Further,
2    IT IS HEREBY ORDERED that a telephonic status conference regarding
3    Defendant’s point of contact will be held before Magistrate Judge Mitchell D.
4    Dembin on March 5, 2021 at 9:15 a.m. Only counsel are required to
5    participate. Counsel are ordered to use the dial-in information filed as a
6    separate notice to access the Court’s teleconference service.1
7          IT IS SO ORDERED.
8    Dated: February 18, 2021
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24   1 The teleconference information sheet can be accessed through ECF using the login
25   information assigned to an attorney of record in the case and then selecting the "report"
     option. On the next screen, the "docket sheet" option should be selected, prompting the
26   user for a PACER login (assigned to the attorney of record). Once the PACER login is
     completed, the case number can be entered which will display the docket sheet for the case
27   and allow the user to open the teleconference information sheet.

                                                 2
                                                                             20cv1125-BEN-MDD
